Citation Nr: 0728879	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 26, 
2003, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned an effective date 
for service connection of August 26, 2003.


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for PTSD on September 8, 1997.

2.  In April 1998, the veteran filed a notice of disagreement 
with a March 1998 rating decision denying service connection 
for PTSD.  The March 1998 rating decision did not become a 
final decision.


CONCLUSION OF LAW

The date of receipt of the claim, September 8, 1997, is the 
appropriate effective date for service connection for the 
veteran's PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date for Service Connection for PTSD

The veteran first filed a claim for service connection and VA 
disability compensation in 1970.  The RO established service 
connection for physical disabilities effective from the day 
after the veteran's separation from service.  The veteran 
first requested service connection for PTSD in September 
1997.  In a March 1998 rating decision, the RO denied service 
connection for PTSD.  The RO subsequently granted service 
connection for PTSD in a September 2003 rating decision, and 
assigned an effective date of August 26, 2003.  The veteran 
contends that service connection for his PTSD should be 
effective in 1997, when he submitted his claim for that 
benefit.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of the receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Service connection 
is effective the day following separation from service if a 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

At a VA medical facility, in March 1975, the veteran sought 
treatment for nervousness and the shakes.  He stated that he 
had insomnia and bad dreams.  He reported that a private 
physician had prescribed anti-anxiety medication for him.  
The treating practitioner listed a diagnosis of anxiety, and 
prescribed anti-anxiety medication.

In September 1997, the veteran submitted a statement 
requesting an increased rating for service-connected left leg 
disability, and requesting a PTSD examination.  The RO 
stamped that statement as received on September 8, 1997.  The 
veteran had VA PTSD consultations in September and October 
1997.  He reported PTSD symptoms in an interview with a 
psychology technician, and he completed psychological 
testing.  He did not report for a scheduled follow-up 
appointment with the PTSD clinic.  He had a VA PTSD 
examination in January 1998.  He reported having been in 
combat, and indicated that he had been depressed.  The 
examiner stated that the veteran did not describe problems as 
seen in PTSD.  The examiner found no psychiatric disorder.

In a March 1998 rating decision, the RO denied service 
connection for PTSD, and denied the left leg increased rating 
claim.  The veteran sent the RO a letter that he dated April 
1, 1998.  The RO stamped that letter as received on April 23, 
1998.  In the letter, the veteran described the effects of 
his left leg disability.  He wrote that, with regard to PTSD, 
his wife would be willing to testify about his unusual 
behavior.  He stated that, after his combat experiences, he 
did not know what was normal or abnormal.  The veteran later 
resent the same letter, and the RO stamped it as received on 
December 9, 1998.

In January 1999, an official at the RO wrote to the veteran 
that the RO had denied his claim for service connection for 
PTSD in the March 1998 rating decision.  The official stated 
that, if the veteran disagreed with the March 1998 rating 
decision, he should use an enclosed VA form to state exactly 
what he was disagreeing with, and request an appeal of the 
decision.

The next correspondence in the claims file regarding the 
veteran's PTSD claim is an August 2003 statement, in which 
the veteran reported that he had re-opened a claim for 
service connection for PTSD, and had never received any 
response.  The veteran had a VA PTSD examination in August 
2003, and the examiner diagnosed the veteran as having PTSD.  
The examiner noted that the veteran's symptoms were 
consistent with those noted when he was seen at the VA PTSD 
clinic in September 1997.  In a September 2003 rating 
decision, the RO granted service connection for the veteran's 
PTSD.

In March 2007, the veteran and his wife testified at a travel 
board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  The veteran and his wife both confirmed 
that the purpose of the veteran's April 1998 letter to the RO 
was to express disagreement with, and to appeal, the March 
1998 rating decision.

A claimant for VA benefits initiates appeal of a rating 
decision by filing a notice of disagreement (NOD) within one 
year after the mailing of the notice of the rating decision.  
38 U.S.C.A. § 7105(a), (b)(1) (West 2002).  An NOD must be in 
writing, and may be filed by the claimant or the claimant's 
representative.  38 U.S.C.A. § 7105(b)(2) (West 2002).  After 
the claimant submits an NOD, unless the disagreement is 
resolved by the RO granting the benefit or the claimant 
withdrawing the notice of disagreement, the RO must issue a 
statement of the case (SOC).  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 19.26 (2006).  After the RO issues an SOC, 
the veteran must submit a formal, or substantive, appeal.  
38 U.S.C.A. § 7105.

When it is not clear from an NOD which of multiple issues 
addressed in the rating decision the claimant desires to 
appeal, the RO should request clarification from the 
claimant.  38 C.F.R. § 19.26.  If RO personnel have a 
question as to the adequacy of an NOD, the procedures of an 
administrative appeal must be followed  38 C.F.R. § 19.27 
(2006).  Administrative appeals are initiated by a VA 
official, and the claimant must be notified if such an appeal 
is filed.  38 U.S.C.A. § 7106 (West 2002); 38 C.F.R. 
§§ 19.50, 19.52 (2006).

The veteran's April 1998 letter can reasonably be understood 
as expressing disagreement with the March 1998 decision 
denying service connection for PTSD.  The RO's issuance of 
the January 1999 letter suggests that RO personnel were 
uncertain as to whether the veteran's April 1998 was intended 
as an NOD.  The RO apparently attempted to clarify that 
question through the January 1999 letter.  The RO did not 
address the question by initiating an administrative appeal.

VA law and regulations do not require that an NOD be 
submitted on a VA form.  The veteran expressed disagreement 
in writing in the April 1998 letter, and that constituted an 
NOD.  Although the RO apparently attempted to clarify the 
intention of veteran's letter, the veteran was not required 
to submit any further communication to initiate an appeal of 
the March 1998 decision.  Thus, the veteran initiated an 
appeal of the March 1998 decision.  As the RO did not issue 
an SOC, the appeal remained open, as did the period for the 
veteran to submit a substantive appeal.  The veteran's appeal 
of the March 1998 decision remained open, and had not become 
a final decision, when the RO granted service connection for 
PTSD in the September 2003 rating decision.

The date of receipt of the veteran's claim for service 
connection for PTSD was September 8, 1997, more than one year 
after separation from service.  The veteran reported PTSD 
symptoms when he sought VA treatment in September 1997.  The 
VA psychologist who examined the veteran in 2003, and 
diagnosed PTSD, noted that the veteran's symptomatology in 
2003 was consistent with that recorded in 1997.  The evidence 
supports a finding that the veteran's PTSD existed before he 
submitted his claim.  Therefore, the date the claim of 
service connection was received is the later date and the 
appropriate effective date for service connection for the 
veteran's PTSD is September 8, 1997.

Finally, the Board recognizes that the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations 
impose obligations on VA in terms of its duties to notify and 
assist a claimant in substantiating a claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.1569(a), 3.159, 3.326 (2006).  However, because the Board 
is granting the veteran's appeal, to the full extent of the 
benefits sought on appeal, a discussion of whether VCAA 
requirements were met in this case is not in order.   


ORDER

Entitlement to an effective date of September 8, 1997, for 
service connection for PTSD, is granted.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


